NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOEL P. ALCARMEN,                               No.    16-17147

                Plaintiff-Appellant,            D.C. No. 3:16-cv-04408-WHA

 v.
                                                MEMORANDUM*
JPMORGAN CHASE & CO., FKA
Washington Mutual Bank; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Joel P. Alcarmen appeals pro se from the district court’s judgment

dismissing his action alleging various federal and state law claims related to

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal on the basis of res judicata. Stewart v. U.S. Bancorp,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Alcarmen’s action as barred by the

doctrine of res judicata because Alcarmen’s claims were raised, or could have been

raised, in prior actions between the parties or their privies, and those prior actions

resulted in final judgments on the merits. See Tahoe-Sierra Pres. Council, Inc. v.

Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2013) (setting forth

elements of res judicata under federal law); Adam Bros. Farming, Inc. v. County of

Santa Barbara, 604 F.3d 1142, 1148-49 (9th Cir. 2010) (setting forth elements of

res judicata under California law).

      We do not consider Alcarmen’s discovery rule argument because it was

raised for the first time on appeal. See Solis v. Matheson, 563 F.3d 425, 437 (9th

Cir. 2009) (arguments made for the first time on appeal and supported by facts not

before the district court are waived).

      AFFIRMED.




                                           2                                    16-17147